DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 3/13/2021 has been considered and entered.
Claims 1, 10 & 19 are amended.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slayden (US 6691443).
Regarding claims 1-2 & 10, Slayden discloses an apparatus (graphic display board illuminator; see Title), comprising: a plurality of light sources (17 & 21 of Figs 1-2), wherein the plurality of light sources are positioned in direct contact with a first surface (on a surface of clips 31, 33); an illuminable icon(board 50  including alpha numeric graphic information; see Figs 5-6)   positioned in direct contact with a second surface(on a surface of 11; see Fig 3) different than the first surface, the illuminable icon comprising: a first portion (59); and a second portion (57); an isolation block (51), wherein the isolation block is configured to prevent light from the plurality of light sources from illuminating the second portion (57) of the illuminable icon; and a light guide film(rectangular lens 11) positioned in direct contact with the first surface (clips 31, 33) and adjacent to the plurality of light sources (17, 21), wherein the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dellock et al. (US 2017/0043709).
Regarding claim 1, Dellock et al. disclose an apparatus (illuminated badge 10 of a vehicle; see Title; Fig 5) comprising a plurality of light sources, wherein the plurality of light sources (first light source 38, including plurality of LED 46; Fig 3) are positioned in direct contact with a first surface (on a PCB 62 on the substrate 60; paragraph 38); an illuminable icon (indicia 36 of Fig 3) positioned in direct contact with a second surface (the viewable transparent surface 20; see Fig 2), and a light guide film (52) positioned on the first surface (on the PCB 62; clearly shown in Fig 5) and adjacent to the plurality of light sources (46,48), wherein the light guide film is configured to diffuse light from the plurality of the light sources across the illuminable icon (paragraph 38: Fig 5).

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to position the light guide film directly on the first surface contacting the plurality of the light sources so as to have better optical coupling of light through the light guide, minimizing light leakage from the light source to the light guide film.
Regarding claim 2, Dellock et al. disclose an isolation block (reflection member 66), wherein the illuminable icon (badge 10) comprises a first portion (viewable portion 20) and a second portion (peripheral portion 30), and wherein the isolation block is configured to prevent light from the plurality of light sources from illuminating the second portion (30) of the illumination icon (reflecting member blocks light from light sources 42; paragraph 39; Fig 3).
Regarding claim 3, Dellock et al. disclose an isolation film (focusing optics), wherein the isolation film is configured to further prevent light from the plurality of light sources from illuminating the second portion (30) of the illuminable icon (paragraph 38).
Regarding claim 4, Dellock et al. disclose an isolation light source (third peripheral lights 50), wherein the isolated light source is configured to illuminate the second part (30) of the illumination icon, and wherein the isolation block is further configured to prevent light from the isolated light source (50) from illuminating the first part (20) of the illuminable icon (paragraph 39).
Regarding claim 5, Dellock et al. disclose that the plurality of light sources comprises a plurality of light sources (46) of a first color and a plurality of light sources (50) of a second color, wherein the plurality of light sources (46) of the first color is configured to 
Regarding claim 6, Dellock et al. disclose that the isolated light source (50, 44) is an isolated light source of the second color, and wherein the isolated light source is configured to illuminate the second portion (30) of the illuminable icon to indicate a third condition of the information handling system (Paragraphs 27 & 39; third condition shown in Fig 4).
Regarding claim 9, Dellock et al. disclose that the illuminable icon (indicia 36) comprises a portion of a faceplate (28) of an information handling system (badge 10 of a vehicle) that is at least partially transparent (paragraph 25).
Regarding claim 10, Dellock et al. disclose an apparatus (illuminated badge 10 of a vehicle; Fig 2), comprising: a plurality of light sources (first light source 38, including plurality of LEDs 46; Fig 3) positioned in direct contact with a first surface (on a PCB 62 on the substrate 60; paragraph 38); an illuminable icon (badge 10) positioned in direct contact with a second surface (the viewable transparent surface 20; see Fig 2) comprising a first portion (20) and a second portion (30); and an isolation block (66), wherein the isolation block (66) is configured to prevent light from the plurality of light sources from illuminating the second portion of the illuminable icon (66 blocks light from LEDs 42, 46 to illuminate peripheral portion (Paragraphs 38-39; Figs 2-3), a light guide film (52) positioned on the first surface (on the PCB 62; clearly shown in Fig 5) and adjacent to the plurality of light sources (46,48), wherein the light guide 
But, Dellock et al. fail to disclose that the light guide film is in direct contact with the first surface.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to position the light guide film directly on the first surface contacting the plurality of the light sources so as to have better optical coupling of light through the light guide, minimizing light leakage from the light source to the light guide film.
Regarding claim 14, Dellock et al. disclose further comprising an isolation film (focusing optics), wherein the isolation film is configured to further prevent light from the plurality of light sources from illuminating the second portion of the illuminable icon (Paragraph 38).
Regarding claim 15, Dellock et al. further comprising: an isolated light source (third peripheral lights 50; wherein the isolated light source (50) is configured to illuminate the second portion (30) of the illuminable icon, and wherein the isolation block (66) is further configured to prevent light from the isolated light source from illuminating the first portion of the illuminable icon (Paragraph 39).
Regarding claim 16, Dellock et al. disclose that the plurality of light sources comprises a plurality of light sources (46) of a first color and a plurality of light sources (50) of a second color, wherein the plurality of light sources (46) of the first color is configured to illuminate the first portion of the illuminable icon to indicate a first condition of the information handling system, and wherein the plurality of light sources of the second color is configured to 
Regarding claim 17, Dellock et al. disclose that the isolated light source (50, 44) is an isolated light source of the second color, and wherein the isolated light source is configured to illuminate the second portion (30) of the illuminable icon to indicate a third condition of the information handling system (Paragraphs 27 & 39; third condition shown in Fig 4).
Regarding claim 18, Dellock et al. disclose that the illuminable icon (badge 10) comprises a portion of a faceplate (28) of an information handling system (badge 10 of a vehicle) that is at least partially transparent (paragraph 25).
Regarding claim 19, Dellock et al. disclose an information handling system (badge 10), comprising: an illuminable icon (badge 10) positioned in direct contact with a first surface (the front surface of the badge) comprising a first portion (viewable portion 20) and a second portion (peripheral portion 30); a plurality of light sources (first light source 38, including plurality of LEDs 46; Fig 3) positioned in direct contact with a second surface (on PCB 62 of the substrate 60) different from the first surface; configured to illuminate the first portion of the illuminable icon; an isolated light source (44, 50) configured to illuminate the second portion (30) of the illuminable icon; a light guide film (52) positioned on the second surface (on the substrate 60) and adjacent to the plurality of light sources, the light guide film (52) configured to diffuse light from the plurality of light sources across the first portion of the illuminable icon; and an isolation block (66) configured to prevent light from the plurality of light sources from illuminating the second portion of the illuminable icon and to prevent light from the isolated light source from illuminating the first portion of the illuminable icon (paragraphs 38-39; Fig 3).

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to position the light guide film directly on the first surface contacting the plurality of the light sources so as to have better optical coupling of light through the light guide, minimizing light leakage from the light source to the light guide film.
Regarding claim 20, Dellock et al. disclose that the plurality of light sources comprises a plurality of light sources(46) of a first color and a plurality of light sources (44, 50) of a second color, wherein the isolated light source (44, 50) is a light source of the second color, wherein the plurality of light sources of the first color is configured to illuminate the first portion (20) of the illuminable icon to indicate a first condition of the information handling system, wherein the plurality of light sources (48) of the second color is configured to illuminate the first portion of the illuminable icon to indicate a second condition of the information handling system, and wherein the isolated light source (44, 50) is configured to illuminate the second portion (30) of the illuminable icon to indicate a third condition (Fig 4) of the information handling system (Paragraphs 27,39, 47-49, 79).
Regarding claims 21-23, Dellock et al. disclose plurality of light sources deliver light in a direction away from the illuminable icon (36; see Fig 5; specifically light sources 48, 50 directs light away from the icon FORD).



Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
			   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875